        Case: 1:16-cv-00593-MRB Doc #: 808-1 Filed: 01/25/19 Page: 1 of 2 PAGEID #: 31165


Knerr, Allison

From:                             Fred Johnson <fjohnson@ericdeters.com>
Sent:                             Thursday, January 24, 2019 1:46 PM
To:                               Brittingham, David; Hampton, Paige; Loretta Little; Beth M. Winegardner;
                                  mlyon@lindhorstlaw.com; jbrockman@lindhorstlaw.com; pvollman@lindhorstlaw.com;
                                  Thomas F. Glassman; Paul W. McCartney; Alane Whalen; AJ Statman; Ben Maraan
Cc:                               Sarah Jones; Knerr, Allison; Kemp, Thomas; Goldschmidt, Jason
Subject:                          RE: Notice of Trial Deposition of Dr. Azizkhan


We are filing a Motion in Federal Court within the hour. We will see what a Federal Judge says on the matter.

From: Brittingham, David <david.brittingham@dinsmore.com>
Sent: Thursday, January 24, 2019 1:26 PM
To: Fred Johnson <fjohnson@ericdeters.com>; Hampton, Paige <Paige.Hampton@DINSMORE.COM>; Loretta Little
<llittle@ericdeters.com>; Beth M. Winegardner <bwinegardner@bsphlaw.com>; mlyon@lindhorstlaw.com;
jbrockman@lindhorstlaw.com; pvollman@lindhorstlaw.com; Thomas F. Glassman <tglassman@bsphlaw.com>; Paul W.
McCartney <PMcCartney@bsphlaw.com>; Alane Whalen <AWhalen@lindhorstlaw.com>; AJ Statman
<ajstatman@statmanharris.com>; Ben Maraan <bmaraan@ericdeters.com>
Cc: Sarah Jones <sjones@ericdeters.com>; Knerr, Allison <Allison.Knerr@Dinsmore.com>; Kemp, Thomas
<Thomas.Kemp@DINSMORE.COM>; Goldschmidt, Jason <Jason.Goldschmidt@DINSMORE.COM>
Subject: RE: Notice of Trial Deposition of Dr. Azizkhan

I paid for a flight, too. (Hotel reservations can be canceled.) He is unable to go forward on that date. The deposition
will not take place on January 31. I will seek alternative dates.

From: Fred Johnson [mailto:fjohnson@ericdeters.com]
Sent: Thursday, January 24, 2019 12:39 PM
To: Brittingham, David; Hampton, Paige; Loretta Little; Beth M. Winegardner; mlyon@lindhorstlaw.com;
jbrockman@lindhorstlaw.com; pvollman@lindhorstlaw.com; Thomas F. Glassman; Paul W. McCartney; Alane Whalen; AJ
Statman; Ben Maraan
Cc: Sarah Jones; Knerr, Allison; Kemp, Thomas; Goldschmidt, Jason
Subject: RE: Notice of Trial Deposition of Dr. Azizkhan

David, I have already paid for flight and hotel reservations. The deposition must go on as scheduled. We
noticed in both federal and state cases and you can’t just unilaterally cancel without some justifiable reason.


From: Brittingham, David <david.brittingham@dinsmore.com>
Sent: Wednesday, January 23, 2019 5:54 PM
To: Hampton, Paige <Paige.Hampton@DINSMORE.COM>; Loretta Little <llittle@ericdeters.com>; Beth M. Winegardner
<bwinegardner@bsphlaw.com>; mlyon@lindhorstlaw.com; jbrockman@lindhorstlaw.com;
pvollman@lindhorstlaw.com; Thomas F. Glassman <tglassman@bsphlaw.com>; Paul W. McCartney
<PMcCartney@bsphlaw.com>; Alane Whalen <AWhalen@lindhorstlaw.com>; Fred Johnson
<fjohnson@ericdeters.com>; AJ Statman <ajstatman@statmanharris.com>; Ben Maraan <bmaraan@ericdeters.com>
Cc: Sarah Jones <sjones@ericdeters.com>; Knerr, Allison <Allison.Knerr@Dinsmore.com>; Kemp, Thomas
<Thomas.Kemp@DINSMORE.COM>; Goldschmidt, Jason <Jason.Goldschmidt@DINSMORE.COM>
Subject: RE: Notice of Trial Deposition of Dr. Azizkhan

The deposition of Dr. Azizkhan on January 31, 2019 has to be postponed. We will seek a different date.
                                                            1
            Case: 1:16-cv-00593-MRB Doc #: 808-1 Filed: 01/25/19 Page: 2 of 2 PAGEID #: 31166




J. David Brittingham
Partner
Dinsmore & Shohl LLP • Legal Counsel
255 East Fifth Street, Suite 1900, Cincinnati, OH 45202
T (513) 977-8455 • F (513) 977-8141



From: Hampton, Paige
Sent: Tuesday, January 15, 2019 8:55 AM
To: Loretta Little; Beth M. Winegardner; mlyon@lindhorstlaw.com; jbrockman@lindhorstlaw.com;
pvollman@lindhorstlaw.com; Thomas F. Glassman; Paul W. McCartney; Alane Whalen; Fred Johnson; AJ Statman; Ben
Maraan
Cc: Sarah Jones; Brittingham, David; Knerr, Allison; Kemp, Thomas; Goldschmidt, Jason
Subject: Notice of Trial Deposition of Dr. Azizkhan

Attached is Notice of Trial Deposition of Dr. Azizkhan to take place on January, 31, 2019 at 7:00 AM (CST). Once a
conference room has been determined, I will let you know.

Thanks,
Paige




Paige R. Hampton
Paralegal


Dinsmore & Shohl LLP • Legal Counsel
255 East Fifth Street
Suite 1900
Cincinnati, OH 45202
T (513) 977-8375 • F (513) 977-8141
E paige.hampton@dinsmore.com • dinsmore.com




NOTICE: This electronic mail transmission from the law firm of Dinsmore & Shohl may constitute an
attorney-client communication that is privileged at law. It is not intended for transmission to, or receipt
by, any unauthorized persons. If you have received this electronic mail transmission in error, please
delete it from your system without copying it, and notify the sender by reply e-mail, so that our
address record can be corrected.




                                                            2
